Exhibit 10.80

 

INVITROGEN CORPORATION’S

 

EXECUTIVE OFFICER SEVERANCE PLAN

 

AND

 

SUMMARY PLAN DESCRIPTION

 

EFFECTIVE NOVEMBER 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

I.

  

INTRODUCTION

   1

II.

  

ELIGIBILITY

   1

III.

  

SEVERANCE BENEFITS

   2

IV.

  

CLAIMS PROCEDURE

   3

V.

  

STATEMENT OF RIGHTS UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974

(“ERISA”)

   4

VI.

  

AMENDMENT AND TERMINATION

   4

VII.

  

EMPLOYMENT RIGHTS

   5

VIII.

  

NONALIENATION OF BENEFITS

   5

IX.

  

GOVERNING LAW

   5

X.

  

GENERAL INFORMATION

   5

 

- i -



--------------------------------------------------------------------------------

INVITROGEN CORPORATION’S

EXECUTIVE OFFICER SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION

 

I. INTRODUCTION

 

Invitrogen Corporation (“Invitrogen”) hereby adopts the Invitrogen Corporation
Executive Officer Severance Plan and Summary Plan Description (the “Plan”), to
provide severance benefits to eligible executives of Invitrogen whose employment
is terminated involuntarily under certain circumstances. The Plan is effective
as of November 1, 2004 and supersedes any and all other severance plans,
policies or practices. All benefit determinations under the Plan and
interpretation of Plan provisions will be made by Invitrogen (or its designee)
in its sole discretion as Plan Administrator. The Plan is described in further
detail below.

 

II. ELIGIBILITY

 

Any executive currently working for Invitrogen at the executive officer level
(EL-2) whose employment is terminated involuntarily is eligible for severance
benefits described in Section III of this Plan, PROVIDED each of the following
requirements is met:

 

1. The termination of employment is involuntary. The termination is involuntary
if initiated by Invitrogen.

 

2. The termination is not due to retirement, death or disability of the
executive.

 

3. The termination of employment is not for “cause” (as described below).
Employment is terminated involuntarily if the termination action is initiated by
Invitrogen and is not for cause. Employment is terminated for cause if the
termination is due to misconduct or unsatisfactory performance including, but
not limited to, the following:

 

a. Commission of a crime against Invitrogen, its affiliates, customers or
employees, whether prosecuted or not.

 

b. Commission of any other crime or violation of law, statute or regulation
which creates an inability to perform job duties.

 

c. Failure or inability to perform job duties due to intoxication by drugs or
alcohol during working hours.

 

d. Conflict of interest, not specifically waived in advance by Invitrogen.

 

e. Unauthorized release of confidential information which belongs to Invitrogen,
its affiliates, customers or employees or breach of Invitrogen’s Information and
Technology Agreement.

 

f. Habitual neglect of duties.

 

g. Insubordination.

 

h. Other misconduct including, but not limited to: falsification of Invitrogen’s
company records, nonadherence to Invitrogen’s policies, illegal discrimination
or harassment of another employee, customer or supplier; theft; unauthorized use
or possession of property belonging to Invitrogen, a co-worker or customer;
destruction of property of Invitrogen or of another employee; possession of
firearms, controlled substances or illegal drugs on

 

- 1 -



--------------------------------------------------------------------------------

Invitrogen’s premises or while performing Invitrogen business; gambling on
Invitrogen’s premises; concealing serious offenses by another employee; and any
other conduct interfering with work performance or constituting an unsafe,
unethical or unlawful practice.

 

Invitrogen, as Plan Administrator, will, in its sole discretion, determine if a
termination of employment is for “cause.”

 

4. The executive is not a temporary employee or a new hire who has not yet
started to work on a regular, full-time or part-time basis.

 

5. The executive is not covered under any other severance-type plan, policy,
arrangement or agreement that provides severance payments and benefits more
favorable in the aggregate to those provided herein. If any such plan, policy,
arrangement or agreement exists, the executive will receive payments and
benefits pursuant to that plan, policy, arrangement or agreement and shall not
receive any of the severance payments and benefits described herein. If the
severance payments and benefits provided under any other severance-type plan,
policy, arrangement or agreement are less favorable in the aggregate than the
severance payments and benefits described in this Plan, than the executive will
be eligible for the severance payments and benefits described herein, provided
that all of the remainder of the eligibility requirements are met. In no case,
will the executive receive severance payments and benefits under any other such
severance-type plan, policy, arrangement or agreement and this Plan.

 

6. The executive has not agreed in writing to waive severance benefits under
this Plan or otherwise payable from Invitrogen.

 

7. The executive signs and does not revoke a Confidential Separation Agreement
and General Release of All Claims (“Separation Agreement”) in a form acceptable
to Invitrogen, that contains, among other provisions, a 12-month covenant not to
compete and a 12-month nonsolicitation of customers and/or employees provision
that will be enforced to the fullest extent permitted by law.

 

8. The executive has returned all Invitrogen property and equipment.

 

A terminated executive must satisfy all of the requirements set forth above in
order to receive severance benefits under the Plan. Eligibility for severance
benefits under the Plan will be determined by Invitrogen upon an eligible
executive’s termination of employment. Invitrogen has full power and authority
to interpret the provisions of the Plan and render decisions on eligibility for
benefits. If Invitrogen determines that an eligible executive satisfies all of
the eligibility conditions described above, the executive will receive severance
benefits calculated in accordance with Section III below. The severance benefits
will be paid following the eligible executive’s termination of employment in
accordance with the terms set forth below and in the Separation Agreement.

 

III. SEVERANCE BENEFITS

 

A. Severance Pay and Benefits. The following severance pay and benefits are
payable under this Plan:

 

1. Severance Pay. The amount of severance pay provided to an eligible
involuntarily terminated executive under this Plan is twelve (12) months of base
salary.

 

The amount of severance payable to an eligible executive shall be based upon the
executive’s regular weekly base salary in effect immediately before his/her
termination of

 

- 2 -



--------------------------------------------------------------------------------

employment. The weekly salary shall be determined without regard to any
overtime, bonuses, fringe benefits, reimbursements or other irregular payments.
The daily base salary shall equal one fifth (1/5th) of the executive’s weekly
base salary.

 

Severance will be paid over time in accordance with Invitrogen’s regular payroll
practices.

 

2. Incentive Bonus. The executive will receive his/her incentive bonus under
Invitrogen’s Incentive Compensation Plan (“ICP”) for the year in which the
termination occurred, prorated to the date of termination, subject to and in
accordance with the terms of the ICP including achievement of company and
individual performance objectives. The bonus will be paid in a lump sum within
thirty (30) days of the date of termination.

 

3. Stock Exercise. Any and all of the executive’s stock options, restricted
stock units and other equity-based awards that are vested as of his/her date of
termination shall remain exercisable for six (6) months following the date of
termination.

 

4. Outplacement Services. Invitrogen will provide nine (9) months of
outplacement assistance through a designated service provider to eligible
executives. In no event shall an eligible executive receive cash or other
severance benefits in lieu of outplacement assistance.

 

5. Continuation of Group Health Insurance Coverage. Invitrogen will also pay for
the monthly premiums required to continue an eligible executive’s group health
insurance coverage for a period of twelve (12) months. Continuation of group
health insurance coverage will be on the same terms as during the executive’s
employment, provided the executive elects to continue such benefits and remains
eligible to receive such benefits in accordance with the applicable provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If an
eligible executive’s group health insurance coverage included his/her dependents
immediately prior to the executive’s Separation Date, such dependents shall also
be covered at Invitrogen’s expense.

 

B. No Separate Fund. All severance benefits payable under the Plan are payable
from Invitrogen’s general assets. There is no separate trust or fund established
for the payment of severance benefits under the Plan. All amounts shall be less
all appropriate deductions, including federal, state and local withholding
taxes.

 

C. Additional Benefits. Invitrogen reserves the right to pay benefits in
addition to those required by the Plan based on special circumstances. Each
exception will be considered unique and not precedent-setting. Payment of
additional amounts or provision of additional benefits will be subject to such
terms and conditions as Invitrogen may determine. All such determinations shall
be made by Invitrogen in its sole and absolute discretion.

 

IV. CLAIMS PROCEDURE

 

Severance benefits under this Plan will automatically be paid to executives who
qualify for such benefits. An executive who believes that he or she is entitled
to severance benefits under this Plan that have not been provided should file a
claim with Invitrogen’s Human Resources Department. The claim must be in
writing. If the claim is denied, written notice of the denial will be provided
within 60 days of initial receipt of the claim. Such notice will include an
explanation of the factors on which the denial is based and what, if any,
additional information is needed to support the claim. Further review of the
claim may be obtained by filing a written request for review. The decision on
the review will be made no later than 120 days after the request for review is
received.

 

-3-



--------------------------------------------------------------------------------

V. STATEMENT OF RIGHTS UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
(“ERISA”)

 

The Plan is an employee benefit plan subject to the provisions of the Employee
Retirement Income Security Act of 1974 (ERISA). The following statement is
required by ERISA:

 

ERISA provides that all employees who may become eligible for benefits under the
Plan shall be entitled to:

 

  1. Examine, without charge, at Invitrogen’s offices all documents relating to
the Plan.

 

  2. Obtain copies of all documents relating to the Plan upon written request. A
reasonable charge may be imposed for the copies.

 

In addition to creating rights for employees, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. These
people, called “fiduciaries” of the plan, have a duty to act prudently and in
the interest of all employees. No one, including Invitrogen, or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit or exercising your rights under ERISA. If your
claim for a benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have Invitrogen
review and reconsider your claim. Under ERISA, there are steps you can take to
enforce the above rights. For instance, if you request materials from Invitrogen
and do not receive them within 30 days, you may file a suit in federal court and
the court may require Invitrogen to provide the materials, unless the materials
were not sent because of reasons beyond the control of Invitrogen. If you have a
claim for benefits which is denied or ignored, in whole or in part, you may file
suit in a state or federal court. If you are discriminated against for asserting
your rights, you may seek assistance from the U.S. Department of Labor, or you
may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If you are successful, the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous. If
you have any questions about the Plan, you should contact Invitrogen (Human
Resources). If you have any questions about this statement or about your rights
under ERISA, you should contact the nearest Area Office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, NW, Washington, DC 20210.

 

VI. AMENDMENT AND TERMINATION

 

Invitrogen, by action of its Board of Directors or by action of any committee
appointed by the Board to administer the Plan, reserves the right to terminate
or amend the Plan at any time and in any manner in its sole discretion. No
executive shall have any vested interest in severance benefits payable under
this Plan prior to satisfying all of the terms and conditions for payment of
benefits under this Plan.

 

-4-



--------------------------------------------------------------------------------

VII. EMPLOYMENT RIGHTS

 

Nothing in this Plan shall have any effect on Invitrogen’s right to terminate an
executive, with or without cause, at any time (subject to the terms of any
written employment contract between the executive and Invitrogen). The payment
of severance benefits under this Plan does not extend an executive’s term of
employment.

 

VIII. NONALIENATION OF BENEFITS

 

No benefit under the Plan may be assigned, transferred, pledged as security for
indebtedness or otherwise encumbered by any eligible executive or subject to any
legal process for the payment of any claim against an eligible executive.

 

IX. GOVERNING LAW

 

This Plan shall be governed by and construed in accordance with the laws of the
State of California to the extent such laws are not preempted by ERISA.

 

X. GENERAL INFORMATION

 

Employer and Plan Administrator Name:  

Invitrogen Corporation

1600 Faraday Avenue

Carlsbad, California 92008

Employer Identification Number:   33 037 3077 Plan Number:   10010_ Type of
Plan:   The Plan is an unfunded welfare benefit plan providing severance
benefits Agent For Service of Process:  

CT Corporation System

818 West Seventh

Los Angeles, CA 90017

Plan Year:   Calendar

 

-5-